NOTE: This order is nonprecedential.

  mniteh ~tate5 <!Court of ~eaI5
      for tbe jfeheraI <!Circuit

                MARY ANN DUPUY,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2011-7164


    Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-2244, Judge John J.
Farley, III.


                     ON MOTION


                      ORDER

    Mary Ann Dupuy moves for a 30-day extension of
time, until February 22, 2012, to file her reply brief.

   Upon consideration thereof,

   IT Is ORDERED THAT:
DUPUYv. DVA                                                 2

      The motion is granted.

                               FOR THE COURT


      JAN 19 2012               lsI Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Zachary M. Stolz, Esq                     FILED
    James R. Sweet, Esq.            u.s.THE FEDERAL CIRCUITFOR
                                         COURT OF APPEALS

s21
                                         JAN 1 92012
                                          JAN HORBAlY
                                             CLERK